DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 2/22/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/22/2021 are hereby withdrawn. The 102(a)(2) rejection of claims 1-3, 31 and 65 over Gersbach has been withdrawn in light of applicants claim amendments. Similarly, the nonstatutory double patenting rejection of claims 1, 3, 31 and 65 and the provisional nonstatutory double patenting rejection of claims 1, 3 and 65 have been withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 2, 43, 73, 125 and 152-153 have been canceled. Claims 157-164 are new. Claims 1, 3, 31-32, 42, 65-66, 72, 105, 126, 132, 134-135, 139, 143, 148-151 and 154-164 are pending. Claims 72, 105, 126, 132, 134-135, 139, 143 and 149-151 and 154-156 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 32, 42, 66, 72, 105, 132, 139 and 143 have been amended. Claims 1, 3, 31-32, 42, 65-66, 148 and 157-164 are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application, PRO 62/321,947, PRO 62/369,248 and PCT application PCT/US17/27490 filed on 4/13/2016, 8/1/2016 and 4/13/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/13/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/17/2019 and 5/14/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 42, 65-66, 157-158 and 161-164 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loiler et al. WO 2017/165859, published 9/28/2017, priority date 3/24/2016 (hereinafter Loiler, reference of record). This rejection is repeated for the same reasons as described in the Office Action mailed on 11/22/2021 with respect to claims 1-3, 42 and 65-66 and newly applied to claims 157-158 and 161-164. A reply to applicants’ traversal is found below.
Loiler describes recombinant AAV vector systems for the delivery of CRISPR/Cas9 into targeted tissues and cells (Loiler, abstract and para 3). Loiler provides embodiments wherein the Cas9 protein is derived from S. aureus with PAM sequences NNGRRT or NNGRR(N) (Loiler, para 94 as identified in SEQ ID NO: 3). Loiler further describes Cas9 derivatives including nuclease dead (dCas9 as identified in SEQ ID NO: 40). In particular, SEQ ID NO: 40 as disclosed by Loiler has a 91.3% query match to the elected in SEQ ID NO: 41 encoding NLS-dSaCas9-NLS-KRAB as shown below from the sequence search results: 

    PNG
    media_image1.png
    86
    576
    media_image1.png
    Greyscale

Thus, SEQ ID NO: 40 from Loiler reads on the elected invention given that there is greater than 90% sequence similarity to elected SEQ ID NO: 41 encoding NLS-dSaCas9-NLS-KRAB. Therefore, Loiler anticipates claims 1-3, 42-43 and 65-66 and newly added claims 157-158 and 161-164. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Loiler does not disclose a dCas9 molecule fused to a modulator of gene expression as claimed. Applicant argues that Loiler discloses modified capsid proteins, in which a viral capsid protein has a Cas9 protein “conjugated to the exterior surface of the viral capsid protein” as disclosed in para 88 of Loiler. 
This argument has been fully considered, but is not found persuasive since patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, see MPEP 2123. Although it maybe granted that Loiler discloses modified capsid proteins which contain Cas9 proteins, Loiler describes other embodiments directed to recombinant AAV vector systems for the delivery of CRISPR/Cas9 into targeted tissues and cells including nuclease dead (dCas9 as identified in SEQ ID NO: 40). In particular, SEQ ID NO: 40 as disclosed by Loiler has a 91.3% query match to the elected in SEQ ID NO: 41 encoding NLS-dSaCas9-NLS-KRAB. Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32, 148 and 159-160 are rejected under 35 U.S.C. 103 as being obvious over Loiler (supra) as applied to claims 1-3, 42, 65-66, 157-158 and 161-164 above in further view of Gersbach et al. US 2016/0201089, published 7/14/2016, priority date 6/5/2013 (hereinafter Gersbach, reference of record) and Ran et al. "In vivo genome editing using Staphylococcus aureus Cas9." Nature 520.7546 (2015): 186-191 (hereinafter Ran, reference of record). This rejection is repeated for the same reasons as described in the Office Action mailed on 11/22/2021 with respect to claims 31-32 and 148 and newly applied to claims 159-160. A reply to applicants’ traversal is found below.
A description of Loiler can be found above. 
Gersbach describes methods and compositions for altering gene expression through the use of CRISPR/Cas9 based systems (Gersbach, abstract). Gersbach describes how a deactivated, nuclease-null Cas9 (dCas9) can act as a DNA binding domain which can be targeted by an engineered guide RNA (gRNA) molecules to bind at any site in the genome containing a protospacer-adjacent motif (PAM) sequence (Gersbach, para 8, 170). Gersbach provides specific reference to Cas9 proteins from S. aureus (Gersbach, para 170). Gersbach describes how CRISPR/Cas9 based systems can include a fusion protein, wherein a Cas9 or dCas9 protein is fused to a second polypeptide having transcriptional release factor activity, histone modification activity, methylase activity or demethylase activity to epigenetically modulate gene expression in vivo (Gersbach, para 172). Gersbach describes numerous transcriptional repressor domains which can be fused to dCas9, including KRAB domains (Gersbach, para 176). Gersbach provides an express embodiment to a CRISPR/dCas9-KRAB complex for targeted gene repression (Gersbach, para 89, 176, 212, 255 and Fig 54-56). Gersbach describes AAV and lentiviral vector platforms for the delivery and expression of the CRISPR/dCas9-KRAB systems for targeted gene repression (Gersbach, para 26, 31, 32, 34, 104). 
Neither Gersbach nor Loiler expressly describe targeting Psck9.
Ran describes a small and efficient Cas9 nuclease from S. aureus for in vivo genome editing (Ran, abstract and discussion first para). Ran packaged SaCas9 and single gRNA expression cassettes into AAV vectors for the targeted editing of the cholesterol regulatory gene Psck9 in mouse liver tissue (Ran, abstract and Fig 4). Ran observed reduced serum Psck9 levels and total cholesterol levels (Ran, Fig 4 and discussion second para). 
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR/dCas9-KRAB system described by Gersbach or Loiler to selectively repress Psck9 expression in order to reduced serum Psck9 levels and total cholesterol levels. Ran showed that AAV mediated SaCas9 expression was useful in selectively reducing serum Psck9 levels which could potentially serve as a cardioprotective therapy (Ran, In vivo genome editing using SaCas9, para 2). Thus, it would have been a matter of combining prior art elements according to known methods to yield predictable results to engineer the CRISPR/dCas9-KRAB system described by Gersbach to target the Psck9 gene. One would be motivated to make this combination in order to epigenetically repress Psck9 expression and consequently reduce total cholesterol levels as a cardioprotective therapy. One would have a reasonable expectation of success given that all elements of the CRISPR/dCas9-KRAB system for Psck9 repression were known in the prior art. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that independent claim 1 has been amended to incorporate elements of non-rejected claim 43, thereby rendering the rejection moot. 
This argument has been fully considered, but is not found persuasive since claim 43 was rejected under 102(a)(2) as being anticipated by Loiler in the Office Action mailed on 11/22/2021. Furthermore, claim 43 was rejected under 103 as being obvious over Loiler and Gersbach in view of Ran in the Office Action mailed on 11/22/2021. The 102(a)(2) rejection of claims 1-3, 31 and 65 over Gersbach has been withdrawn since applicant has moved the limitations from canceled claim 43 into claim 1. However, all claims still stand rejected under 103 over Loiler in view of Gersbach and Ran. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633